Dismissed and Memorandum Opinion filed May 8, 2008







Dismissed
and Memorandum Opinion filed May 8, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00667-CV
____________
 
CLAUDE HUGH LLOYD, JR., Appellant
 
V.
 
ABRAHAM, WATKINS, NICHOLS, SORRELS, MATTHEWS &
FRIEND, Appellee
 

 
On Appeal from the 334th District Court
Harris
County, Texas
Trial Court Cause
No. 2003-54820
 

 
M E M O R A N D U M   O P I N I O N




Appellant
filed a notice of appeal from an order signed July 20, 2007, which sustained
the interpleader filed by appellee and dismissed the law firm from the
underlying suit.  Because it appeared to this court from the record that the
order is interlocutory and no final judgment has been signed, the court
notified appellant that the appeal was subject to dismissal unless appellant
filed a response demonstrating that this court has jurisdiction over the
appeal.  See Matthews v. Cohen, 807 S.W.2d 605, 606 (Tex. App.CHouston [14th Dist.] 1991, no writ)
(recognizing that court must consider, even sua sponte, the matter of its own
jurisdiction).  
Appellant,
who is pro se, requested and was granted an extension of time to file his
response.  On March 25, 2008, appellant filed a response asserting that this
court has jurisdiction because the order is final between appellant and
appellees.  The court requested a response from appellee, which has now been
filed, together with a motion to dismiss the appeal for want of jurisdiction.
According
to appellee=s response, the trial court properly determined that it has served all
claimants with its petition in interpleader and deposited $20,000 into the
registry of the court, which represented the balance of the settlement proceeds
from a suit in federal court.  Appellee asserted that while the trial court
dismissed appellee from the suit, the order did not dismiss the cause of action
and is therefore not a final order.[1]  The order
did not dispose of every pending claim and party.  See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 205 (Tex. 2001).
We agree
that the order appellant is attempting to appeal is not a final order.  Id.;
see also K & S Interests, Inc. v. Texas Am. Bank/Dallas, 749 S.W.2d
887, 889-91 (Tex. App.CDallas 1988, writ denied) (holding order granting
interpleader is interlocutory and not final).  An order granting an
interpleader is not an interlocutory order made appealable by statute.  See,
e.g., Tex. Civ. Prac. & Rem.
Code Ann. ' 51.014(a) (Vernon Supp. 2007).  Therefore, we must conclude
that this court lack=s jurisdiction over the appeal.  Appellee=s motion to dismiss the appeal is
granted.  See Tex. R. App. P.
42.1. 
 
 




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 8,
2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.  




[1]  The record indicates the case is set for trial in
July, 2008.